Exhibit 10.3

 

GRANT NO.                     

 

ICOS CORPORATION

1999 LONG-TERM INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

ICOS Corporation, a Delaware corporation (the “Company”), hereby grants an
Option to purchase shares of its common stock (the “Shares”) to the Optionee
named below. The terms and conditions of the Option are set forth in this cover
sheet, in the attachment and in the Company’s 1999 Long-Term Incentive Plan (the
“Plan”).

 

Date of Option Grant:                     , [YEAR]

 

Name of Optionee:                                                              

 

Optionee’s Social Security Number:              -              -             

 

Number of Shares Covered by Option:                         

 

Exercise Price per Share: $            .        

 

Vesting Start Date:                     , [YEAR]

 

Vesting Schedule:

 

Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option incrementally vests as to one-forty-eighth (1/48) of
the total number of Shares covered by this Option, as shown above, on each of
the forty-eight monthly anniversaries of the Vesting Start Date. Notwithstanding
the previous sentence, in the event that you are also being granted an Incentive
Stock Option on the Date of Option Grant, your right to purchase the aggregate
number of Shares under both this Option and the Incentive Stock Option
incrementally vests as to one-forty-eighth (1/48) of the total number of Shares
covered by both Options on each of the forty-eight monthly anniversaries of the
Vesting Start Date, this Option may vest in unequal amounts by month, and the
separate vesting schedule for this Option is available to you upon request of
the Company (attention: Manager, Payroll). The resulting aggregate number of
vested Shares will be rounded down to the nearest whole number. In addition,
this Option shall become fully vested if, within twenty-four months after a
Change in Control, your Service is terminated (i) without Cause by the Company
or (ii) by Optionee for Good Reason. No additional Shares will vest after your
Service has terminated for any reason except in the case of your Retirement as
described in the attached Agreement.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

 

Optionee:

 

 

--------------------------------------------------------------------------------

    (Signature)

Company:

 

 

--------------------------------------------------------------------------------

    (Signature)    

Title:                                                                  

Attachment

   



--------------------------------------------------------------------------------

ICOS CORPORATION

1999 LONG-TERM INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

The Plan and

Other Agreements

    

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

Nonstatutory Stock Option      This Option is not intended to be an Incentive
Stock Option under section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting      This Option is only exercisable before it
expires and then only with respect to the vested portion of the Option. This
Option will vest according to the Vesting Schedule on the attached cover sheet
and as provided in the Plan and this Agreement. Term      Your Option will
expire in any event at the close of the NASDAQ National Market on the day before
the 10th anniversary of the Date of Option Grant, as shown on the cover sheet.
Your Option will expire earlier if your Service terminates, as described below.
Regular Termination      If your Service terminates for any reason, other than
death, Disability, Cause or Retirement, then your Option will expire at the
close of the NASDAQ National Market on the date that is three months after your
termination date.

Termination for

Cause

    

If your Service is terminated for Cause or if you commit an act(s) of Cause
while this Option is outstanding, as determined by the Company in its sole
discretion, then you shall immediately forfeit all rights to your Option and the
Option shall immediately expire.

 

The definition of Cause provided in the Plan shall not restrict in any way the
Company’s or any Parent’s, Subsidiary’s or Affiliate’s right to discharge you
for any other reason, nor shall this definition be deemed to be inclusive of all
the acts or omissions which constitute “cause” for purposes other than this
Agreement.

 

2



--------------------------------------------------------------------------------

Retirement      If your Service terminates because of your Retirement, then your
Option will expire at the close of the NASDAQ National Market on the date that
is thirty-six (36) months after the date of your Retirement. In addition, the
vesting of your Option will be determined as if you had rendered Service for an
additional one year after your date of Retirement. Death      If your Service
terminates because of your death, then your Option will expire at the close of
the NASDAQ National Market on the date that is eighteen (18) months after the
date of your death. During that eighteen (18) month period, your estate or heirs
may exercise the vested portion of your Option. Disability      If your Service
terminates because of your Disability, then your Option will expire at the close
of the NASDAQ National Market on the date that is eighteen (18) months after
your termination date. Leaves of Absence     

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.

 

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.

Notice of Exercise     

When you wish to exercise this Option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form or by using a
website designated by the Company. Your notice must specify how many Shares you
wish to purchase. Your notice must also specify how your Shares should be
registered (in your name only or in your and your spouse’s names as community
property or as joint tenants with right of survivorship). The notice will be
effective when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment     

When you submit your notice of exercise, you must include full payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

•      Cash, your personal check, a cashier’s check or a money order.

 

3



--------------------------------------------------------------------------------

      

•      Shares which have already been owned by you for more than six (6) months
and which are surrendered to the Company. The Fair Market Value of the Shares,
determined as of the last date of trading on the NASDAQ National Market
preceding the effective date of the Option exercise, will be applied to the
Exercise Price.

 

•      To the extent a public market for the Shares exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate Exercise Price.

Withholding Taxes      You (or a Permitted Transferee as defined below) will not
be allowed to exercise this Option unless you make acceptable arrangements to
pay any withholding or other taxes that may be due as a result of the Option
exercise or sale of Shares acquired under this Option. Restrictions on Exercise
and Resale     

By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable if the Company determines (in its sole discretion) that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. Such limitation on exercise shall not alter the vesting schedule set
forth in this Agreement other than to limit the periods during which this Option
shall be exercisable.

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an

 

4



--------------------------------------------------------------------------------

      

investment or other representation, you shall represent and agree at the time of
exercise that the Shares being acquired upon exercise of this Option are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

You may also be required, as a condition of exercise of this Option, to enter
into any Company shareholders agreement or other agreements that are applicable
to shareholders.

Transfer of Option     

You shall not assign, alienate, pledge, attach, sell, transfer or encumber this
option. If you attempt to do any of these things, this Option will immediately
become invalid and will then expire without consideration. You may, however,
dispose of this Option in your will or it may be transferred by the laws of
descent and distribution.

 

Notwithstanding the preceding paragraph, if the Company consents, you may
transfer this Option, by gift, to a family member. For purposes of this section,
“Family Member” is defined to include any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than fifty percent of the beneficial interest, a foundation in which these
persons (or you) control the management of assets, and any other entity in which
these persons (or you) own more than fifty percent of the voting interests. A
Family Member transferee is hereafter referred to as a “Permitted Transferee.”
Before any such transfer of this option is effectuated, however, the Company
must be notified in advance in writing of the terms and conditions of the
proposed transfer and the Company must determine that the proposed transfer
complies with applicable law and the requirements of the Plan and this Option.
Any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance that does not qualify hereunder shall be void and unenforceable
against the Company.

 

The terms of this Option (including the post-termination of Service exercise
periods) shall apply to your beneficiaries, executors, administrators and
Permitted Transferees (including the beneficiaries, executors and administrators
of the Permitted Transferees), including the right to agree to any amendment of
this option, except that Permitted Transferees shall not transfer

 

5



--------------------------------------------------------------------------------

      

this Option other than by will or by the laws of descent and distribution. The
Company is under no obligation to provide notice to a Permitted Transferee of
your termination of Service.

 

This Option shall be exercised only by you (including, in the case of a
transferred Option, by a Permitted Transferee), or, in the case of your death,
by your executor or administrator (including, in the case of a transferred
Option, by the executor or administrator of the Permitted Transferee). Before a
Permitted Transferee will be allowed to exercise this Option, you must make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of exercising this Option.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.

Retention Rights      Your Option or this Agreement does not give you the right
to be retained by the Company (or any Parent or any Subsidiaries or Affiliates)
in any capacity. The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.
Shareholder Rights      You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for your Option’s Shares has been
issued. No adjustments are made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued, except as described
in the Plan. Adjustments      In the event of a stock split, a stock dividend or
a similar change in the Company stock, the number of Shares covered by this
Option and the exercise price per Share may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Option shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity. Legends      All certificates
representing the Shares issued upon exercise of this Option may, where
applicable, have endorsed thereon the following legends:       

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN

 

6



--------------------------------------------------------------------------------

      

THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

      

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

Applicable Law      This Agreement will be interpreted and enforced under the
laws of the State of Washington.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7